Citation Nr: 1546057	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg and/or foot disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In the Veteran's December 2010 substantive appeal he requested a hearing before the Board via videoconference.  However, in a June 2015 statement in support of his claim, the Veteran requested to cancel the hearing.  Therefore the request for a hearing before the Board has been withdrawn.

In July 2015 the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2015 decision in which the Board remanded the case for further development, the Board ordered a new examination of the Veteran's claimed left leg and foot disability.  At that time the Board noted that the Veteran had undergone two VA examinations, but neither had been sufficient for rating purposes.  

In the July 2015 decision the Board noted that the report of the first examination in October 2008 did not include an etiology opinion (with respect to the diagnosed degenerative arthritis of bilateral ankles with bilateral Achilles tendonitis, with right midfoot degenerative joint disease with left calcaneal spur joints).   

The Board further noted in July 2015 that the report of the second examination in August 2014 contained an opinion that the Veteran was not currently diagnosed with an Achilles disability, and that no etiology was given for the current diagnosis (plantar fasciitis with retrocalcaneal spurs).  

On these bases the Board remanded the case in July 2015 for a new VA examination to determine the etiology, and likelihood of a nexus with service, of any claimed left leg or foot disability diagnosed at any point during the course of the appeal (even if currently resolved).

A July 2015 memorandum from the San Antonio VA Medical Center contains a notation that an examination was cancelled for the reason of: "DBQ MUSC KNEE & LOWER LEG......VETERAN REFUSED EXAM".

Subsequently in a July 2015 supplemental statement of the case, the RO stated that the Veteran "failed to report" for an examination scheduled at the San Antonio VA Medical Center.  The RO further stated that the "VA Medical Center shows you stated you would like to withdraw your claim, but we have not received written notification of this or why you did not report for this examination."

The foregoing narrative makes unclear whether the Veteran wishes to withdraw his claim for service connection for a left leg and foot disability, and, if not, whether he was notified of the scheduled examination and refused to show up for the examination or whether he simply failed to report for the scheduled examination.  

In light of the conflicting evidence of record regarding what happened with the last scheduled examination, the Board finds that the Veteran should be provided another opportunity to report for an appropriate VA examination to address the possibility of service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain written confirmation from the Veteran as to whether he wishes to withdraw his appeal of the claim for service connection for a left leg and foot disability.  If he is not withdrawing his appeal, ask him to confirm whether or not he is willing to report to a future examination of his claimed left leg and foot disability.  Provide an appropriate period of time for the Veteran to respond and place the Veteran's written response in the claims file.  

2.  If the Veteran does not wish to withdraw his appeal for service connection for a left leg and foot disability, and expresses that he will report to a future examination of his left leg or foot disability, then schedule him for a VA examination by an appropriate medical professional (but not before any examiner who has previously examined the Veteran) to determine the etiology of any diagnosed left leg and foot disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  If the Veteran indicates that he is unwilling to report for an examination, request that a VA examiner respond to the following questions based on the current evidence of record.

The examiner is to answer the following question:

For each left lower leg and foot disabilities diagnosed at any point during the course of the appeal (even if currently resolved), is the disability at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service?  In answering this question, the examiner must address the Veteran's statements and history regarding his left foot and leg. 

The examination report must include a complete rationale for all opinions expressed.  
 
 4. Readjudicate the appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




